y




                                       MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00616-CV

    ANGELINA GAILEY, DAN PATRICK GAILEY, TRUSTEE, AND PATRICK LEE
                      GAILEY, TRUSTEE, Appellants

                                              V.

                               ROSE THOMPSON, Appellee


      Appeal from the Probate Court No. 4 of Harris County. (Tr. Ct. No. 318,024).

TO THE PROBATE COURT NO. 4 OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 11th day of December, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                Appellants, Angelina Gailey, Dan Patrick Gailey, Trustee, and
         Patrick Lee Gailey, Trustee, neither established indigence nor paid, or made
         arrangements to pay, all the required fees. Further, appellants have not paid
         or made arrangements to pay the fee for preparing the clerk’s record. After
         being notified that this appeal was subject to dismissal, appellants did not
         adequately respond. It is therefore CONSIDERED, ADJUDGED, and
         ORDERED that the appeal be dismissed.
              It is further ORDERED that appellants pay all costs incurred by
       reason of this appeal. It is further ORDERED that this decision be certified
       below for observance.

       Judgment rendered December 11, 2014.

       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Bland and Huddle.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




February 20, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT